DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 02, 2021 has been entered.
 				      Election/Restrictions
Claims 27-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020.
Allowable Subject Matter
The indicated allowability of claims 7, 9 and 22 per Final Rejection mailed September 02, 2021 is withdrawn in view of the newly discovered reference(s) to US 2007/0129454.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 11-20 and 23-26 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2007/0129454 (Su).
Su discloses products formed from a polymer composition comprising:
(a) about 16 to about 50 percent by weight of a hydrogenated styrenic conjugated diene copolymer (meets Applicants’ rubber and overlaps content thereof);
meets Applicants’ ethylene vinyl acetate copolymer and overlaps content thereof); and
(c) about 16 to about 45 percent by weight of a plasticizer (meets Applicants’ plasticizer and overlaps content thereof),
wherein the products are useful as automotive parts and shoe soles (meets Applicants’ article) (e.g., abstract, [0002], [0008], [0010], examples, claims).
 As to claim 3, Su’s polymer composition per Example 6 comprises (a) 17.2% SEBS copolymer (meets Applicants’ rubber), (b) 47.3% EVA (meets Applicants’ ethylene vinyl acetate copolymer and content thereof), and (c) 21.5% plasticizer (meets Applicants’ plasticizer and content thereof), wherein the SEBS copolymer and the plasticizer are present in a weight ratio of 1:1.25 (21.5/17.2) (meets Applicants weight ratio).  Given Su’s disclosure that EVA-based materials are useful as automotive parts and sole soles, the production of similar types of articles from Su’s exemplified polymer composition is immediately-envisaged to one having ordinary skill in the art with the reasonable expectation of success.
As to claim 4, the EVA exemplified by Su containing 18% vinyl acetate [0046] meets claimed limitation.
As to claims 5-7, Su’s SEBS block copolymer meets claimed limitations.
As to claims 8 and 9, Su’s composition may further include a similar additional rubber ([0034], claim 4) and, as such, the incorporation of such to Su’s exemplified composition would have been immediately-envisaged to one having ordinary skill in the art with the reasonable expectation of success.

As to claims 12 and 13, Su’s exemplified composition further includes 1% of a crosslinking agent.
As to claims 14 and 15, Su’s exemplified composition further includes 3% of a foaming agent (blowing agent).
As to claim 16, Su’s polymer composition per Example 6 comprises (a) 17.2% SEBS copolymer (meets Applicants’ rubber and content thereof), (b) 47.3% EVA (meets Applicants’ ethylene vinyl acetate copolymer and content thereof), and (c) 21.5% plasticizer (meets Applicants’ plasticizer and content thereof), wherein the SEBS copolymer and the plasticizer are present in a weight ratio of 1:1.25 (21.5/17.2) (meets Applicants weight ratio).
As to claims 17-20, inasmuch as the exemplified composition meet the claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or 
As to claims 23 and 24, Su’s product per example 6 is cured.
As to claims 25 and 26, Su’s foamed products per example 6 comprising a foaming agent would necessarily be “expanded”.
Su anticipates the above-rejected claims in that it is reasonably believed that the production of automotive parts and shoe soles from the exemplified composition is immediately-envisaged to one having ordinary skill in the art.  In the alternative, given that Su discloses that EVA-based materials are widely used in the production of automotive parts and shoe soles, it would have been obvious to one having ordinary skill in the art to produce similar type of articles from Su’s polymer composition with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 10 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0129454 (Su) described hereinabove.
As to claim 10, while Su does not disclose a preferred formulation range for the additional rubber content, it would have been within the purview of one having ordinary skill in the art to use the appropriate amount of additional rubber (inclusive of that presently claimed) in accordance with the ultimate properties desired. 
As to claim 22, to the extent Su discloses that EVA-based materials are widely used in the production of shoe soles, it would have been within the purview of one having ordinary skill in the art to use Su’s polymer composition to produce any type of shoe sole inclusive of boot soles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 3-6, 8, 10-20 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of copending Application No.17/018790 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is within the scope of the copending claims to prepare articles, inclusive of automotive parts (automotive seating) and sportive articles (garments and bras), comprising a polymer composition comprising an EVA, an elastomeric EVA composition including ethylene-olefin copolymer and rubber, and plasticizer wherein the elastomer (rubber) and plasticizer are present in a weight ratio falling within the scope of the present claims.  It is within the purview of one having ordinary skill in the art to modify the contents of the recited materials within the encompassing ranges of the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765